Citation Nr: 1701442	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  10-44 007	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a claim for whether injuries sustained as a result of a motorcycle accident in September 1981 were incurred in the line of duty for purposes of entitlement to service connection for a left hip disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from September 1980 to July 1982.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge at the RO in March 2011.  A transcript of the hearing is of record. 

In March 2013, the Board remanded the case for further action by the originating agency.  At that time, the issues on appeal included entitlement to an initial compensable evaluation for a left femur disability.  In March 2016, a compensable initial rating was assigned for this disability.  As the Veteran's October 2010 notice of disagreement limited the scope of the appeal for an increased rating for the left femur disability, the March 2016 increase constitutes a complete grant of the benefit on appeal.  The case has now returned to the Board for further appellate action and the claim for an increased initial rating for a left femur disability is no longer on appeal. 
.

FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. H. Hawley
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


